         Case 3:18-md-02843-VC Document 243 Filed 01/31/19 Page 1 of 2




                              UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  IN RE: FACEBOOK, INC., CONSUMER                    MDL No. 2843
  PRIVACY USER PROFILE LITIGATION                    Case No. 18-md-02843-VC



  This document relates to:
                                                     PRETRIAL ORDER NO. 16: ORDER
  ALL ACTIONS                                        RE HEARING ON MOTION TO
                                                     DISMISS




       In preparing for tomorrow’s hearing, counsel should make sure to pay special attention to

the following:

       1. With respect to Article III standing, the Court is tentatively of the view that the

plaintiffs have not adequately alleged the first and third types of injury discussed in the briefs –

that is, increased risk of fraud/identity theft and “economic harm.” A closer question is whether
the plaintiffs have adequately alleged the second type of injury – a privacy injury. On this issue,

does it matter for standing purposes that the plaintiffs have failed to allege that they switched

from the default “public” setting to the “friends only” setting on their Facebook accounts? Does

it matter that Facebook might have adequately disclosed to users that, even under the “friends

only” setting, a user would need to make further adjustments to her settings to prevent third

parties from obtaining a variety of personal information about her from her Facebook friends? Or

are these issues only relevant to whether the plaintiffs have adequately alleged their privacy-
related claims under Rule 12(b)(6)?
         Case 3:18-md-02843-VC Document 243 Filed 01/31/19 Page 2 of 2




       2. With respect to the claim under the Stored Communications Act, the plaintiffs

arguably have standing under the rationale of Eichenberger v. ESPN, Inc., 876 F.3d 979 (9th Cir.

2017), even if their allegations might not state a claim for a violation of that statute. More

specifically, for purposes of this claim, the possible failure of the complaint to adequately allege

that disclosures were made without the plaintiffs’ implied consent does not appear to defeat

standing, even if it could defeat the claim on the merits. If that’s correct, would the Article III

standing analysis be different for the state law privacy claims, and if so, why?

       3. If the Court rules – under Rule 12(b)(1), Rule 12(b)(6), or both – that the plaintiffs

must include allegations about whether they switched from “public” to “friends only,” what

allegations would the plaintiffs be able to include in an amended complaint on this issue?

       4. Even assuming the plaintiffs can amend their complaints to allege they switched from

“public” to “friends only,” there appears to be a strong argument that Facebook adequately

disclosed to users that, even under the “friends only” privacy setting, a user would need to make

further adjustments to her settings to prevent third parties from obtaining a variety of personal

information about her from her Facebook friends. What are the plaintiffs’ best cases in support of

the argument that Facebook’s disclosures on this point were inadequate? To the extent the

plaintiffs contend this question can’t be resolved at the pleading stage, what further factual

development would be needed?


       IT IS SO ORDERED.

Dated: January 31, 2019
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge




                                                  2
